This appeal is from a judgment of the County Court of Brazoria County in favor of R. A. Shapard against W. W. Glass, constable of precinct No. 1, Harris County, on a motion for failing to collect an execution. In a suit in said court entitled No. 479, M. T. Burwell v. R. A. Shapard et al., Burwell on June 12, 1897, recovered a judgment against R. A. Shapard, A. L. Towles, and S. S. Bivins and J. H. Shapard and S. M. Jack, the sureties on their appeal bond, for the sum of $99 and interest and costs, and the said R. A. Shapard in a crossbill against Towles and Bivins recovered over against *Page 366 
them for the same amount in the event he should be compelled to satisfy said judgment in favor of Burwell. An execution was issued on said judgment in favor of Burwell against Shapard, Towles and Bivins within twelve months and was satisfied by Shapard. No execution issued in favor of Shapard on the judgment over against Towles and Bivins until March 11, 1903. Execution then issued was addressed to the sheriff or any constable of Harris County and was placed in the hands of the appellant, Glass, as constable, with direction to apply to its satisfaction a sum of money sufficient for that purpose paid into his hands on a judgment in favor of Towles against one O'Donnel, rendered in the Justice Court of said precinct. Towles contended that the judgment of Shapard against him in the Brazoria court was void for want of service and claimed that the money in the hands of Glass should be paid to him. He also claimed that the judgment was dormant and for that reason could not support the execution. Glass held the money to ascertain whether the judgment in favor of Shapard against Towles was invalid, as claimed by the latter, before paying it to either party. Towles thereupon filed a motion in the Justice Court of Harris County against appellant Glass to require him to pay the money over to him as directed by his execution. Glass impleaded Shapard, and on hearing, the court held that the Brazoria judgment in favor of Shapard against Towles was invalid and directed the money to be paid to Towles, which was done. There was no appeal from that judgment and it remains unreversed and in full force. Shapard filed this motion against Glass in the County Court of Brazoria County ignoring the judgment of the Justice Court of Harris County. The appellant among other defenses relied on the judgment of the Justice Court of Harris County as an adjudication of the matter. We think that there can be no doubt about the fact that the disposition of the fund was finally adjudicated between the parties by the judgment of the Justice Court of Harris County. That court had jurisdiction of the matter and the parties were all before it and acquiesced in the result. It can make no difference whether the reason for the judgment was sound or not. It was a valid judgment of the court that rendered it and must control, and as no other judgment ought to have been rendered by the court below than one in favor of the appellant the judgment of that court will be reversed, and such judgment here rendered as ought to have been rendered. Appellee's motion to strike out appellant's brief, which was taken with the case, is overruled.
Reversed and rendered. *Page 367